DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 3-21 are pending.  Claims 1, 3-6 and 16-21 are the subject of this FINAL Office Action.  Claims 7-15 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
	
New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6 and 16-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
	The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, it is not clear what “is above the first region and is to heat the first region not intended to fuse during object generation.”  Claim 1 states “controlling, based on the monitored temperature, a power level of a first heating element which is above the first region and is to heat the first region not intended to fuse during object generation.”  According to reasonable interpretations of this run-on clause, there are three possible things above the first region: (a) monitored temperature; (b) powder level; and/or (c) first heating element.  In addition there are three possible things intended to heat the first region: (i) monitored temperature; (ii) powder level; and/or (iii) first heating element.  Thus, it is not clear what thing(s) is/are “above the first region and is to heat the first region not intended to fuse during object generation.”  
	Clarity of this clause is critical to applying prior art and addressing Applicants’ arguments in the Reply which argues that the prior art fails to teach or suggest monitoring temperatures at a region not fused and monitoring temperatures at a region fused that are different from the non-fused region.
New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-6 and 16-21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ISHIKAWA (US 2019/0047226, effective filing 08/11/2017).
	This rejection is presented in the interest of compact prosecution to the extent the claims encompass monitoring temperatures at a region not fused and monitoring temperatures at a region fused that are different from the non-fused region.
	First, the claims do not require actual fusing or non-fusing; rather only state first region “not intended to intended to fuse during object generation” and second region “is intended to fuse during object generation.”  The claims fails to state any active fusing and non-fusing steps.  Thus, the claims only require monitoring temperatures at first and second regions, then controlling power levels of heating elements at those regions according to any arbitrary/subjective “predetermined power level.”
	As to claim 1, ISHIKAWA teaches a method a method of operating a three-dimensional printing system comprising: monitoring a temperature of a layer of build material within an additive manufacturing apparatus (monitoring build layer temperature with IR/thermal camera; Abstract and paras. 0008, 0029-30, 0039-44, 0046, 0051, 0055, 0057 and Figs. 1-2); controlling a power level of a first heating element heating the layer of build material based on the monitored temperature (adjust heating of heat array based on thermal imaging feedback; paras. 0039-44 and Figs. 1-3); and controlling a power level of a second heating element heating the layer of build material according to a predetermined power level scheme (id.).

	As to claim 2, ISHIKAWA teaches method according to claim 1 wherein monitoring the temperature of the layer of build material comprises monitoring the temperature of a part of the layer of build material which is intended to remain unfused in an additive manufacturing process (monitoring temperature during selective fusion based on specific pattern, e.g. voxels where fusion occurs and voxels where fusion does not occur; paras. 0038-44, 0061-62, Figs. 2-3).
	As to claim 3, ISHIKAWA teaches method according to claim 1 comprising:
forming a first layer of build material on a print bed of the additive manufacturing apparatus, selectively applying fusing agent to the first layer of build material; heating the first layer of build material; forming a second layer of build material on top of the first layer of build material; heating the second layer of build material; monitoring a temperature of at least part of the second layer of build material; and controlling the power level of the first heating element based on the monitored temperature of the second layer of build material (monitoring temperature of topmost or successive layers and adjusting heat accordingly; Abstract).
	As to claim 4, ISHIKAWA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material (monitoring temperature during selective fusion based on specific pattern, e.g. voxels where fusion occurs and voxels where fusion does not occur; paras. 0038-44, 0061-62, Figs. 2-3).

	As to claim 6, ISHIKAWA teaches method according to claim 1 wherein the additive manufacturing apparatus comprises an array of heating elements, and the method comprises: monitoring a plurality of temperatures of a layer of build material within the additive manufacturing apparatus; controlling a power level of each of a first subset of heating elements based on associated monitored temperatures of the plurality of monitored temperatures; and setting a power level of a second subset of heating elements to the predetermined power level scheme (independently controllable infrared lamps/heating elements with different power in different regions 126, 129, 130, 139, 140, 146, 144, 148, 150, 152, 154; paras. 0038-44, Figs. 2-3).  ISHIKAWA also teaches center region 152 fusing using predetermined heat power in center with variable heat around center (para. 0058); or sub-regions within Figure 2 where heating is predetermined and areas around sub-region where heating is variable based on temperature sensor feedback (paras. 0038-68).  ISHIKAWA discloses that the invention allows varying some heater intensities that surround other heaters in order to control heat at desired locations based on feedback from temperature sensors (paras. 0057-58, 0073-76).  Thus, ISHIKAWA also teaches embodiments of claim 6 which use one subset of heaters to maintain the same/constant temperature, and another set of heaters to vary depending on the feedback temperatures of the build material.

	As to claim 17, ISHIKAWA teaches melting (paras. 0003, 0005, 0006, 0007, 0013, 0014, 0015, 0028).
	As to claim 18, ISHIKAWA teaches differential control of heaters (paras. 0008-10, 0055).
	As to claims 19-21, ISHIKAWA teaches zone based heating with multiple heaters and averaged temperatures (id.).

Claims 1, 3-6 and 16-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DE PENA (US 2016/0325496).
	As to claim 1, DE PENA teaches a method a method of operating a three-dimensional printing system comprising: monitoring a temperature of a layer of build material within an additive manufacturing apparatus (monitoring build layer temperature with IR/thermal camera; paras. 0047-54, Figs. 1-3); controlling a power level of a first heating element heating the layer of build material based on the monitored temperature (adjust heating of heat array based on thermal imaging feedback; paras. 0047-54, Figs. 1-3); and controlling a power level of a second heating element heating the layer of build material according to a predetermined power level scheme (paras. 0047-54, Figs. 1-3).
	Further as to claim 1, even if claim 1 was amended to recite active steps of fusing first region and not fusing second region at different temperatures, yet DE PENA teaches one region intended to fuse and another not intended to fuse based on coalescing agent distribution, and controlling temperatures based on such regions (paras. 0014-15, 0068, 0095, Figs. 4-5).

	As to claim 3, DE PENA teaches method according to claim 1 comprising:
forming a first layer of build material on a print bed of the additive manufacturing apparatus, selectively applying fusing agent to the first layer of build material; heating the first layer of build material; forming a second layer of build material on top of the first layer of build material; heating the second layer of build material; monitoring a temperature of at least part of the second layer of build material; and controlling the power level of the first heating element based on the monitored temperature of the second layer of build material (measuring temperature and providing temperature feedback regulation in layer-by-layer/successive-layer printing; paras. 0001, 0012-14, 0025, 0038-54).
	As to claim 4, DE PENA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material (measuring temperatures in areas of selective solidification which includes pixels intended to be solidified/fused and pixels intended to remain unsolidified/unfused; paras. 0012-14, 0018-20, 0041, 0047-54, 0057, 0063, 0068, 0074, 0088, 0095, Figs. 1-3).

	As to claim 6, DE PENA teaches method according to claim 1 wherein the additive manufacturing apparatus comprises an array of heating elements, and the method comprises: monitoring a plurality of temperatures of a layer of build material within the additive manufacturing apparatus; controlling a power level of each of a first subset of heating elements based on associated monitored temperatures of the plurality of monitored temperatures; and setting a power level of a second subset of heating elements to the predetermined power level scheme (paras. 0047-54, 0079-87 and Figs. 5-6).  DE PENA also teaches that variable heating units 232 can help heat adjacent areas, including central region 506 with higher predetermined temperature than region 502, which can be adjusted to influence adjacent central region 506 (paras. 0048, 0087-0100 and Figs. 5-6).  In fact, one of the primary purposes of the disclosed invention of DE PENA (temperature feedback to heaters) is to prevent heat intended for one area of build material from causing unwanted heat in surrounding build material (paras. 0014-0017, 0061).  Thus, DE PENA also teaches embodiments of claim 6 which use one subset of heaters to maintain the same/constant temperature, and another set of heaters to vary depending on the feedback temperatures of the build material.
	As to claim 16, DE PENA teaches fixed power (paras. 0047, 0065, 0071, 0082).
	As to claim 17, DE PENA teaches melting (paras. 0015, 0020, 0068, 0095).

	As to claims 19-21, DE PENA teaches zone based heating with multiple heaters and averaged temperatures (id.).

Claims 1, 3-6 and 16-21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by TORREALBA (US 2019/0118472, effective filing 10/20/2017).
	As to claim 1, TORREALBA teaches a method a method of operating a three-dimensional printing system comprising: monitoring a temperature of a layer of build material within an additive manufacturing apparatus (monitoring build layer temperature with IR/thermal camera; Figs. 1-4, 6, paras. 0024, 0053-54); controlling a power level of a first heating element heating the layer of build material based on the monitored temperature (adjust heating of heat array elements based on thermal imaging feedback; paras. 0022, 0024, 0029, 0037-44, 0049-56); and controlling a power level of a second heating element heating the layer of build material according to a predetermined power level scheme (adjust heating of heat array elements based on thermal imaging feedback; paras. 0022, 0024, 0029, 0037-44, 0049-56).
	Further as to claim 1, even if claim 1 was amended to recite active steps of fusing first region and not fusing second region at different temperatures, yet TORREALBA teaches one region intended to fuse and another not intended to fuse, e.g. conventional selectively fusing/sintering (paras. 0002-03, 0017, 0020, 0028-29, 0032, 0034, 0045, 0048, 0059).
	As to claim 2, TORREALBA teaches method according to claim 1 wherein monitoring the temperature of the layer of build material comprises monitoring the temperature of a part of 
	As to claim 3, TORREALBA teaches method according to claim 1 comprising:
forming a first layer of build material on a print bed of the additive manufacturing apparatus, selectively applying fusing agent to the first layer of build material; heating the first layer of build material; forming a second layer of build material on top of the first layer of build material; heating the second layer of build material; monitoring a temperature of at least part of the second layer of build material; and controlling the power level of the first heating element based on the monitored temperature of the second layer of build material (multiple/successive layers monitored and heated; paras. 0002-03, 0018, 0019, 0021, 0029, 0030, 0032, Fig. 1).
	As to claim 4, TORREALBA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material (monitoring regions for selective fusing, sintering or coalescing based on areas of fusing and nonfusing; Fig.. 1, paras. 0002-03, 0017, 0024, 0029, 0049-54).
	As to claim 5, TORREALBA teaches method according to claim 1 wherein controlling the power levels of the first and second heating elements comprises controlling the power level of the first heating element to be lower than the power level of the second heating element (variable heating amount of each or some heating elements based on closed feedback and/or open feedback loops with thermal imager; paras. 0024, 0053).

	As to claim 18, TORREALBA teaches differential control of heaters (paras. 0052-54, for example).
	As to claims 19-21, TORREALBA teaches zone based heating with multiple heaters and averaged temperatures (id.).

New Grounds of Rejection - Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1, 3-6 and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent No. 10,668,662.
The instant claims are obvious over the conflicting claims because the conflicting claims teach a species of the broad genus of the instant claims; thus anticipating the instant claims.  Specifically, the instant claims as elected teach generically using thermal imaging to control multiple heaters.  The conflicting claims teach “A method of forming a three-dimensional (3D) object comprising: irradiating a build material bed with an array of lamps, the array of lamps comprising a plurality of lamps; detecting, with a thermographic camera, a temperature of a control point within at least one zone of the build material bed; and adjusting a power level 

Instant claims 1, 3-6 and 16-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-4, 7, 9, 12-21 of U.S. Patent Application No. 16/075172, in view of ISHIKAWA (US 2019/0047226, effective filing 08/11/2017), DE PENA (US 2016/0325496) and TORREALBA (US 2019/0118472, effective filing 10/20/2017).
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar heater arrays to allow individualized, regional control of heat in the heating of the conflicting claims with a reasonable expectation of success.
As to claims 1-6, the conflicting claims teach A fusing system for an additive manufacturing machine, comprising: a fusing lamp to heat build material in.§ -t-Ae work area; a heat sensor to measure a heat output of the fusing lamp to the work area directly; and a controller operatively connected to the fusing lamp and to the heat sensor to adjust the heat output of the fusing lamp to the work area based on a heat output measured by the heat 
The conflicting claims do not explicitly teach controlling multiple heaters (e.g. heater arrays).
	However, ISHIKAWA, DE PENA and TORREALBA demonstrate that skilled artisans would have been familiar with such techniques in 3D printing to allow more accurate heating and fusing.  As to claim 1, ISHIKAWA teaches a method a method of operating a three-dimensional printing system comprising: monitoring a temperature of a layer of build material within an additive manufacturing apparatus (monitoring build layer temperature with IR/thermal camera; Abstract and paras. 0008, 0029-30, 0039-44, 0046, 0051, 0055, 0057 and Figs. 1-2); controlling a power level of a first heating element heating the layer of build material based on the monitored temperature (adjust heating of heat array based on thermal imaging feedback; paras. 0039-44 and Figs. 1-3); and controlling a power level of a second heating element heating the layer of build material according to a predetermined power level scheme (id.).
	As to claim 2, ISHIKAWA teaches method according to claim 1 wherein monitoring the temperature of the layer of build material comprises monitoring the temperature of a part of the layer of build material which is intended to remain unfused in an additive manufacturing process (monitoring temperature during selective fusion based on specific pattern, e.g. voxels 
	As to claim 3, ISHIKAWA teaches method according to claim 1 comprising:
forming a first layer of build material on a print bed of the additive manufacturing apparatus, selectively applying fusing agent to the first layer of build material; heating the first layer of build material; forming a second layer of build material on top of the first layer of build material; heating the second layer of build material; monitoring a temperature of at least part of the second layer of build material; and controlling the power level of the first heating element based on the monitored temperature of the second layer of build material (monitoring temperature of topmost or successive layers and adjusting heat accordingly; Abstract).
	As to claim 4, ISHIKAWA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material (monitoring temperature during selective fusion based on specific pattern, e.g. voxels where fusion occurs and voxels where fusion does not occur; paras. 0038-44, 0061-62, Figs. 2-3).
	As to claim 5, ISHIKAWA teaches method according to claim 1 wherein controlling the power levels of the first and second heating elements comprises controlling the power level of the first heating element to be lower than the power level of the second heating element (independently controllable infrared lamps/heating elements with different power; paras. 0009, 0043, 0075, Figs. 2-3).
	As to claim 6, ISHIKAWA teaches method according to claim 1 wherein the additive manufacturing apparatus comprises an array of heating elements, and the method comprises: 
	As to claim 1, DE PENA teaches a method a method of operating a three-dimensional printing system comprising: monitoring a temperature of a layer of build material within an additive manufacturing apparatus (monitoring build layer temperature with IR/thermal camera; paras. 0047-54, Figs. 1-3); controlling a power level of a first heating element heating the layer of build material based on the monitored temperature (adjust heating of heat array based on thermal imaging feedback; paras. 0047-54, Figs. 1-3); and controlling a power level of a second 
	As to claim 2, DE PENA teaches method according to claim 1 wherein monitoring the temperature of the layer of build material comprises monitoring the temperature of a part of the layer of build material which is intended to remain unfused in an additive manufacturing process (measuring temperatures in areas of selective solidification which includes pixels intended to be solidified/fused and pixels intended to remain unsolidified/unfused; paras. 0012-14, 0018-20, 0041, 0047-54, 0057, 0063, 0068, 0074, 0088, 0095, Figs. 1-3).
	As to claim 3, DE PENA teaches method according to claim 1 comprising:
forming a first layer of build material on a print bed of the additive manufacturing apparatus, selectively applying fusing agent to the first layer of build material; heating the first layer of build material; forming a second layer of build material on top of the first layer of build material; heating the second layer of build material; monitoring a temperature of at least part of the second layer of build material; and controlling the power level of the first heating element based on the monitored temperature of the second layer of build material (measuring temperature and providing temperature feedback regulation in layer-by-layer/successive-layer printing; paras. 0001, 0012-14, 0025, 0038-54).
	As to claim 4, DE PENA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material (measuring temperatures in areas of selective solidification which includes pixels intended to be 
	As to claim 5, DE PENA teaches method according to claim 1 wherein controlling the power levels of the first and second heating elements comprises controlling the power level of the first heating element to be lower than the power level of the second heating element (each heating unit/element has adjustable current or voltage for variable energy applied to each pixel; paras. 0047-48, 0079, 0082).
	As to claim 6, DE PENA teaches method according to claim 1 wherein the additive manufacturing apparatus comprises an array of heating elements, and the method comprises: monitoring a plurality of temperatures of a layer of build material within the additive manufacturing apparatus; controlling a power level of each of a first subset of heating elements based on associated monitored temperatures of the plurality of monitored temperatures; and setting a power level of a second subset of heating elements to the predetermined power level scheme (paras. 0047-54, 0079-87 and Figs. 5-6).  DE PENA also teaches that variable heating units 232 can help heat adjacent areas, including central region 506 with higher predetermined temperature than region 502, which can be adjusted to influence adjacent central region 506 (paras. 0048, 0087-0100 and Figs. 5-6).  In fact, one of the primary purposes of the disclosed invention of DE PENA (temperature feedback to heaters) is to prevent heat intended for one area of build material from causing unwanted heat in surrounding build material (paras. 0014-0017, 0061).  Thus, DE PENA also teaches embodiments of claim 6 which use one subset of heaters to maintain the same/constant temperature, and another set of heaters to vary depending on the feedback temperatures of the build material.

	As to claim 2, TORREALBA teaches method according to claim 1 wherein monitoring the temperature of the layer of build material comprises monitoring the temperature of a part of the layer of build material which is intended to remain unfused in an additive manufacturing process (monitoring regions for selective fusing, sintering or coalescing based on areas of fusing and nonfusing; Fig.. 1, paras. 0002-03, 0017, 0024, 0029, 0049-54).
	As to claim 3, TORREALBA teaches method according to claim 1 comprising:
forming a first layer of build material on a print bed of the additive manufacturing apparatus, selectively applying fusing agent to the first layer of build material; heating the first layer of build material; forming a second layer of build material on top of the first layer of build material; heating the second layer of build material; monitoring a temperature of at least part of the second layer of build material; and controlling the power level of the first heating element based on the monitored temperature of the second layer of build material 
	As to claim 4, TORREALBA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material (monitoring regions for selective fusing, sintering or coalescing based on areas of fusing and nonfusing; Fig.. 1, paras. 0002-03, 0017, 0024, 0029, 0049-54).
	As to claim 5, TORREALBA teaches method according to claim 1 wherein controlling the power levels of the first and second heating elements comprises controlling the power level of the first heating element to be lower than the power level of the second heating element (variable heating amount of each or some heating elements based on closed feedback and/or open feedback loops with thermal imager; paras. 0024, 0053).
	As to claim 6, TORREALBA teaches method according to claim 1 wherein the additive manufacturing apparatus comprises an array of heating elements, and the method comprises: monitoring a plurality of temperatures of a layer of build material within the additive manufacturing apparatus; controlling a power level of each of a first subset of heating elements based on associated monitored temperatures of the plurality of monitored temperatures; and setting a power level of a second subset of heating elements to the predetermined power level scheme (both variable and constant/consistent heating amount of each or some heating elements based on closed feedback and/or open feedback loops with thermal imager; paras. 0019-0020, 0024, 0053).
prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar heater array techniques such as familiar heater arrays of ISHIKAWA, DE PENA and TORREALBA for the heaters of the conflicting claims to allow more efficient printing, and more accurate heating and fusing with a reasonable expectation of success.

Instant claims 1, 3-6 and 16-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent Application No. 15/948438, in view of ISHIKAWA (US 2019/0047226, effective filing 08/11/2017), DE PENA (US 2016/0325496) and TORREALBA (US 2019/0118472, effective filing 10/20/2017).
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar heater arrays to allow individualized, regional control of heat in the heating of the conflicting claims with a reasonable expectation of success.
As to claims 1-6, the conflicting claims teach a method comprising: measuring a temperature of a plurality of regions of a layer of build material in an additive manufacturing apparatus to provide initial temperature values; determining, for each of a plurality of regions which comprise build material which is intended to fuse, an average temperature value of a plurality of neighbouring regions; replacing the initial temperature values with the average temperature values; determining, based on the replacement temperature values, a representative temperature of an area of the layer of build material; and controlling a heat 
The conflicting claims do not explicitly teach controlling multiple heaters (e.g. heater arrays).
	However, ISHIKAWA, DE PENA and TORREALBA demonstrate that skilled artisans would have been familiar with such techniques in 3D printing to allow more accurate heating and fusing.  As to claim 1, ISHIKAWA teaches a method a method of operating a three-dimensional printing system comprising: monitoring a temperature of a layer of build material within an additive manufacturing apparatus (monitoring build layer temperature with IR/thermal camera; Abstract and paras. 0008, 0029-30, 0039-44, 0046, 0051, 0055, 0057 and Figs. 1-2); controlling a power level of a first heating element heating the layer of build material based on the monitored temperature (adjust heating of heat array based on thermal imaging feedback; paras. 0039-44 and Figs. 1-3); and controlling a power level of a second heating element heating the layer of build material according to a predetermined power level scheme (id.).
	As to claim 2, ISHIKAWA teaches method according to claim 1 wherein monitoring the temperature of the layer of build material comprises monitoring the temperature of a part of the layer of build material which is intended to remain unfused in an additive manufacturing process (monitoring temperature during selective fusion based on specific pattern, e.g. voxels where fusion occurs and voxels where fusion does not occur; paras. 0038-44, 0061-62, Figs. 2-3).
	As to claim 3, ISHIKAWA teaches method according to claim 1 comprising:

	As to claim 4, ISHIKAWA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material (monitoring temperature during selective fusion based on specific pattern, e.g. voxels where fusion occurs and voxels where fusion does not occur; paras. 0038-44, 0061-62, Figs. 2-3).
	As to claim 5, ISHIKAWA teaches method according to claim 1 wherein controlling the power levels of the first and second heating elements comprises controlling the power level of the first heating element to be lower than the power level of the second heating element (independently controllable infrared lamps/heating elements with different power; paras. 0009, 0043, 0075, Figs. 2-3).
	As to claim 6, ISHIKAWA teaches method according to claim 1 wherein the additive manufacturing apparatus comprises an array of heating elements, and the method comprises: monitoring a plurality of temperatures of a layer of build material within the additive manufacturing apparatus; controlling a power level of each of a first subset of heating elements based on associated monitored temperatures of the plurality of monitored temperatures; and 
	As to claim 1, DE PENA teaches a method a method of operating a three-dimensional printing system comprising: monitoring a temperature of a layer of build material within an additive manufacturing apparatus (monitoring build layer temperature with IR/thermal camera; paras. 0047-54, Figs. 1-3); controlling a power level of a first heating element heating the layer of build material based on the monitored temperature (adjust heating of heat array based on thermal imaging feedback; paras. 0047-54, Figs. 1-3); and controlling a power level of a second heating element heating the layer of build material according to a predetermined power level scheme (paras. 0047-54, Figs. 1-3).
	As to claim 2, DE PENA teaches method according to claim 1 wherein monitoring the temperature of the layer of build material comprises monitoring the temperature of a part of 
	As to claim 3, DE PENA teaches method according to claim 1 comprising:
forming a first layer of build material on a print bed of the additive manufacturing apparatus, selectively applying fusing agent to the first layer of build material; heating the first layer of build material; forming a second layer of build material on top of the first layer of build material; heating the second layer of build material; monitoring a temperature of at least part of the second layer of build material; and controlling the power level of the first heating element based on the monitored temperature of the second layer of build material (measuring temperature and providing temperature feedback regulation in layer-by-layer/successive-layer printing; paras. 0001, 0012-14, 0025, 0038-54).
	As to claim 4, DE PENA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material (measuring temperatures in areas of selective solidification which includes pixels intended to be solidified/fused and pixels intended to remain unsolidified/unfused; paras. 0012-14, 0018-20, 0041, 0047-54, 0057, 0063, 0068, 0074, 0088, 0095, Figs. 1-3).
	As to claim 5, DE PENA teaches method according to claim 1 wherein controlling the power levels of the first and second heating elements comprises controlling the power level of the first heating element to be lower than the power level of the second heating element (each 
	As to claim 6, DE PENA teaches method according to claim 1 wherein the additive manufacturing apparatus comprises an array of heating elements, and the method comprises: monitoring a plurality of temperatures of a layer of build material within the additive manufacturing apparatus; controlling a power level of each of a first subset of heating elements based on associated monitored temperatures of the plurality of monitored temperatures; and setting a power level of a second subset of heating elements to the predetermined power level scheme (paras. 0047-54, 0079-87 and Figs. 5-6).  DE PENA also teaches that variable heating units 232 can help heat adjacent areas, including central region 506 with higher predetermined temperature than region 502, which can be adjusted to influence adjacent central region 506 (paras. 0048, 0087-0100 and Figs. 5-6).  In fact, one of the primary purposes of the disclosed invention of DE PENA (temperature feedback to heaters) is to prevent heat intended for one area of build material from causing unwanted heat in surrounding build material (paras. 0014-0017, 0061).  Thus, DE PENA also teaches embodiments of claim 6 which use one subset of heaters to maintain the same/constant temperature, and another set of heaters to vary depending on the feedback temperatures of the build material.
	As to claim 1, TORREALBA teaches a method a method of operating a three-dimensional printing system comprising: monitoring a temperature of a layer of build material within an additive manufacturing apparatus (monitoring build layer temperature with IR/thermal camera; Figs. 1-4, 6, paras. 0024, 0053-54); controlling a power level of a first heating element heating the layer of build material based on the monitored temperature (adjust heating of heat array 
	As to claim 2, TORREALBA teaches method according to claim 1 wherein monitoring the temperature of the layer of build material comprises monitoring the temperature of a part of the layer of build material which is intended to remain unfused in an additive manufacturing process (monitoring regions for selective fusing, sintering or coalescing based on areas of fusing and nonfusing; Fig.. 1, paras. 0002-03, 0017, 0024, 0029, 0049-54).
	As to claim 3, TORREALBA teaches method according to claim 1 comprising:
forming a first layer of build material on a print bed of the additive manufacturing apparatus, selectively applying fusing agent to the first layer of build material; heating the first layer of build material; forming a second layer of build material on top of the first layer of build material; heating the second layer of build material; monitoring a temperature of at least part of the second layer of build material; and controlling the power level of the first heating element based on the monitored temperature of the second layer of build material (multiple/successive layers monitored and heated; paras. 0002-03, 0018, 0019, 0021, 0029, 0030, 0032, Fig. 1).
	As to claim 4, TORREALBA teaches method according to claim 1 comprising measuring a temperature of at least part of a layer of build material within the additive manufacturing apparatus which is intended to fuse to determine a fusing temperature of the build material 
	As to claim 5, TORREALBA teaches method according to claim 1 wherein controlling the power levels of the first and second heating elements comprises controlling the power level of the first heating element to be lower than the power level of the second heating element (variable heating amount of each or some heating elements based on closed feedback and/or open feedback loops with thermal imager; paras. 0024, 0053).
	As to claim 6, TORREALBA teaches method according to claim 1 wherein the additive manufacturing apparatus comprises an array of heating elements, and the method comprises: monitoring a plurality of temperatures of a layer of build material within the additive manufacturing apparatus; controlling a power level of each of a first subset of heating elements based on associated monitored temperatures of the plurality of monitored temperatures; and setting a power level of a second subset of heating elements to the predetermined power level scheme (both variable and constant/consistent heating amount of each or some heating elements based on closed feedback and/or open feedback loops with thermal imager; paras. 0019-0020, 0024, 0053).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar heater array techniques such as familiar heater arrays of ISHIKAWA, DE PENA and TORREALBA for the heaters of the conflicting claims to allow more efficient printing, and more accurate heating and fusing with a reasonable expectation of success.

Prior Art
The following prior art is pertinent to thermal imaging build layers for feedback temperature control: WO 2016/048348; US 20190001557; US 20170015065; US 20190030791; US 20190077081; EP 3235631; JP 2017144691A; US 2020/0269500; US 2020/0247042; US 2014/0314613.
The following patents and applications are subject to potential double patenting depending on future claim amendments by Applicants: US 11072123; US 10981333; US 10730282; 16094174; US 10632672; 16/608882; 16/089863; 17/051150; 16/637663; 15535833; 15770476; US 10730242.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743